                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DENISE WOLFGRAM-KENNEDY,

                   Plaintiff,

      v.                                            Case No. 19-cv-774-pp

NANCY BERRYHILL,

                   Defendant.


 ORDER REQUIRING PLAINTIFF TO FILE AMENDED MOTION FOR LEAVE
     TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      The plaintiff did not sign and date her request to proceed without

prepaying the filing fee, so the court will require that she file an amended

request that includes the date she signed it and her signature. The court has a

question about one other item on the request form: the plaintiff listed the value

of her home as $1,200, dkt. no. 3 at 3, this seems rather low. If this is the

correct value, the plaintiff obviously need not change it in her amended

request. If, however, it is an error, the plaintiff should take this opportunity to

list the correct amount.




                                         1
      The court ORDERS that the plaintiff shall file an amended request to

proceed without prepaying the filing fee by the end of the day on June 14,

2019. If the court does not receive the amended request by the deadline, the

court will dismiss the case under Civil Local Rule 41(c) (E.D.Wis.) for the

plaintiff’s lack of diligence.

      Dated in Milwaukee, Wisconsin this 24th day of May, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        2
